DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 01 March 2022 for the application filed 16 April 2020. Claims 1-20 are pending:
Claims 5-15, 18, and 20 have been withdrawn without traverse in the reply filed 01 March 2022; and
Claim 7 has been amended.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/077836 filed 12 October 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (DE102017009784.4 filed 19 October 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restriction
Applicant’s election without traverse of Group 1 (Claims 1-5 and 16-20), drawn to a method for producing a porous monolayer polymer membrane, and Species A, applying the casting solution to the support to form the casting solution layer, and applying the protective solution layer to the casting solution layer to form the protective solution layer, in the reply filed on 01 March 2022 is acknowledged.
Claims 6-15 and 5, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and a nonelected species, respectively, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al. (Journal of Membrane Science, 320, 2008, pg. 1-7).
	Regarding Claim 1, LI discloses a sacrificial-layer approach to prepare microfiltration membranes (i.e., a method for producing a porous… membrane; abstract). Briefly, this approach creates an open surface structure by using a sacrificial layer in a co-casting technique wherein a coating solution layer (i.e., sacrificial layer) is simultaneously extruded together with a membrane solution layer; the coating layer/sacrificial layer subsequently is delaminated to produce the membrane (i.e., a porous monolayer polymer membrane; §1, pg. 1, par. 3). Advantageously, this approach allows for the preparation of an open outside surface on the formed membrane, i.e., a membrane with an open, interconnected skin layer (§1, par. 1-2; §4, par. 1)
In one example, polyethyleneimine/N-methylpyrrolidone (PEI/NMP) solution (i.e., step B, providing a non-membrane-forming and nonprecipitating protective solution) is co-casted onto a polysulfone/polyvinylpyrrolidone/NMP (PSf/PVP/NMP) solution (i.e., step A, providing amembrane-forming casting solution which comprises a membrane-forming polymer and a solvent thereof) onto a dry clean glass plate (i.e., step C, providing a support; step D, applying at least the casting solution and the protective solution to the support to form a film comprising a casting solution layer and a protective solution layer bordering thereon), and subjected to immersion precipitation (i.e., step E, contacting the film with a precipitant); subsequently, the formed PEI sacrificial layer is delaminated (i.e., step F, removing the protective solution layer; FIG. 1, §2.3, par. 1-2).

    PNG
    media_image1.png
    353
    522
    media_image1.png
    Greyscale

	Regarding Claims 2, 3, 16, LI discloses the method for producing a porous monolayer polymer membrane of Claim 1. LI further discloses the coating/sacrificial solution is PEI/NMP (i.e., wherein the protective solution comprises… a solvent thereof); LI further discloses the coagulant/precipitation is conducted in water (§1, par. 5). PEI is known to be soluble in water and therefore, the coating/sacrificial layer is considered to not capably form a membrane during immersion precipitation (i.e., wherein the protective solution comprises a polymer not capable of forming a membrane). Even further, LI does not disclose that the coating/sacrificial solution contains any other additive (i.e., wherein the protective solution contains no precipitant for the membrane-forming polymer).
	Regarding Claims 4, 17, and 19, LI discloses the method for producing a porous monolayer polymer membrane of Claims 1, 2, and 3, respectively. As disclosed in §2.3 and shown in FIG. 1, the PSf/PVP/NMP solution (“support layer” in FIG. 1) is applied to the glass plate support and the co-cast PEI/NMP solution (“coating layer” in FIG. 1) is applied on top of the membrane solution layer (i.e., wherein the film in step D is formed by applying the casting solution to the support to form the casting solution layer, and applying the protective solution layer to the casting solution layer to form the protective solution layer).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777